NELSON, Circuit Justice,
charged the jury that the idea of the plaintiff was the regulation of exhaust steam for the purpose of increasing the draught according to the necessities of the engine, which idea was not denied to be a useful one;-and if this idea was to be found in the arrangement which was placed at the bottom of the smoke box, it.was just as much an infringement of the plaintiff’s right as if it was placed any where else. That as to the denial of novelty, several points were relied on. One was an engne called the McNeil, but as it appeared that this was only an experiment which proved unsatisfactory and was abandoned, that might be laid aside, as it was necessary not only that a man should have an idea, but should .embody it in a working machine, to seeure him the benefit of the patent laws. Another reference was based on machinery described in the Mechanic’s Magazine, but in that there was no idea of regulating the exhaust steam for the purpose of affecting the draught, but only for the purpose of checking the progress of the piston in the cylinder. Another matter relied upon to impeach the novelty of the plaintiff’s invention was some experiments which were made to find out what was the proper amount of steam to discharge into the smoke-pipe of any locomotive by a fixed aperture, but which when ascertained would leave the pipes just the same as the pipes previously used, and had no idea of regulation of the exhaust steam in them. That another de-fence relied upon was a patent granted to Mann & Tyng. But this was simply a plan of diverting a portion of the steam into the boiler, when there was more made than was needed for the draught and not-a regulation of the body of the steam discharged, and could not therefore be relied on. That if on all the evidence, the jury should find in the defendant’s machine the ideas of the plaintiff embodied into a machine corresponding with the machine of the plaintiff they must find a verdict in his favor.
The case has been on trial for several days. The jury, after a short absence, found a verdict in favor of the plaintiff for the sum of $3,000.
[On appeal to the supreme court, this decision was reversed. 15 How. (56 U. S.) 330.]